ELECTROGLAS ANNOUNCES SECOND QUARTER Fiscal 2009 Results SAN JOSE, CALIF. —December 18, 2008—Electroglas, Inc. (Nasdaq:EGLS), a leading supplier of wafer probing and software solutions for the semiconductor industry, today reported its operating results for the second fiscal quarter ended November 29, 2008. Revenue for the second quarter of fiscal 2009 was $6.4 million, a 24% decrease over the first quarter of fiscal 2009 and a 44% decrease over the second quarter of fiscal 2008. Net loss on a GAAP (Generally Accepted Accounting Principles) basis was $4.7 million, or $0.18 per share and $0.17 per share loss on a non-GAAP basis. A reconciliation of non-GAAP operating results to GAAP results is included below. Investor
